August 29, 1966


Hon. W. W. Kilgore                  Opinion No. C-745
County Attorney
Victoria County                     Re:    Whether Article 3933a,
Victoria, Texas                            Vernon's Civil Statutes,
                                           relative to Sheriffs fees
                                           for serving citations
                                           Issued out of a Small
                                           Claims Court   IS repealed
                                           by Article 2460a, which
                                           applies to counties in.
                                           excess of 1,200,OOO in-
Dear Mr. Kilgore:                          habitants.
          Your letter requesting an opinion of this office
reads, in part, as follows:
          'In view of the apparent conflict between
     the provisions of Art. 246oa, Vernon's Annotated
     Civil Statutes, and Art. 3933a of said statutes
     I would appreciate an official opinion as to
     which of said articles now control in the case
     of Small Claims Court citations served in Harris
     County, Texas, said county having a population
     in excess of 1,200,OOO Inhabitants.
          11
           . . . .
          "The question that concerns me is whether
     it was the legislative intent that Art. 3933a,
     repeal the citation fees provision of Art. 246oa
     as to Harris County; or whether it was the legis-
     lative intent that Art. 3933a repeal on1 the
     citation fees statutes other than Art. 2J 60a as
     to Harris County.'

          Section 5 of Article 2460a,     Vernon's Civil Statutes,
provides in part:
          I,
           . . , .

                           -3591-
Hon. W. W. Kilgore, page 2 (C-745)


          "The Three Dollar ($3) filing fee rovided
     for in this Section, the Three Dollar (%3) jury
     fee provided for In Section 11 of this Act and
     the Two Dollar ($2) citation fee provided in
     Section 5a shall constitute the only fees or
     costs authorized to be charged in the Small
     Claims Court; . . . .'
          Section 5a of Article 2460a provides:
          "A fee of Two Dollars ($2) shall be charged
     for the service of citation provided for In Sec-
     tion 5 and shall be accountable as a fee $f office
     by the officer serving citation. . . . .
          Section 1 of House Bill No. 625, 59th Legislature,
1965, Chapter 696, page 1626, codified as Article 3933a, pro-
vides, in part, as follows:
          'In counties containing a population in
     excess of one million, two hundred thousand
     (1,200,OOO) Inhabitants, according to the last
     preceding Federal Census, Sheriffs AndyConstables
     shall receive the following fees:
          'For each person, corporation or legal en-
     tity, on whom service of citation, subpoena,
     summons, or process not otherwise provided for,
     is performed or attempted, and return made, ln-
     eluding mileage, if any, a fee of $4.00." (Em-
     phasis added)
          The Small Claims Court exercises concurrent jurisdic-
tion with the Justice of the Peace Court where the amount in-
volved does not exceed $150 with exceptions for claims for work
or labor performed not exceeding the amount of $200. Expense of
litigation In the Small Claims Court has been reduced to a minimum,
as Section 5 of Article 246Oa, quoted above, provides that the
filing fee, jury fee, and citation fee are the only fees to be
charged in the Small Claims Court. It is evident that the Legls-
lature intended to reduce the cost of litigation In the Small
Claims Court and provide a forum for recovery of amounts which
would otherwise be devoured by costs of courts at higher levels.
          Article 2460a specifically authorizes a fee of Two
Dollars ($2) for service of citation in Small Claims Court cases.
By use of the words "not otherwise provided for" in Article 3933a,


                        -3592-
Hon. w. w. Kllgore, page 3 (C-745)


It Is our opinion that the Legislature did not intend to repeal
the provision of Article 246oa which provides for a service of
citation fee in the Small Claims Court. To hold otherwise would
drastically alter a number of statutes specifically providing
for a set fee to be paid the Sheriff or Constable for service
of citation.
                     SUMMARY
          Article 2460a, Vernon's Civil Statutes, pro-
     vides for a Two Dollar ($2) citation fee to be paid
     Sheriffs and Constables In Small Claims Court cases,
     and Article 3933a does not repeal that citation fee.
                            Very truly yours,
                            WAGGONER CARR
                            Attorney General



                                  Gordon Houser
                                  Assistant
GH:sak:mkh
APPROVED:
OPINION COMMITTEE
W. 0. Shultz, Chairman
John Banks
Bob Towery
Gordon Cass
Lewis Berry
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                         -3593-